COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                 NO. 02-17-00199-CV


U.S. Capital Investments, LLC, and        §    From the 96th District Court
Massood Daneshpajooh
                                          §    of Tarrant County (096-244268-10)
v.
                                          §    February 8, 2018
Shawn Shahbazi, Shell on Western,
Inc., and Royal West Investment           §    Opinion by Justice Birdwell
LLC, Series E


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment. We reverse that portion of

the trial court’s judgment that awards damages of $352,380 to Shell on Western,

Inc. and we render a judgment awarding no damages to Shell on Western, Inc.

We affirm the remainder of the trial court’s judgment nunc pro tunc.

      It is further ordered that all parties shall bear their own costs of this appeal,

for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Wade Birdwell__________________
                                         Justice Wade Birdwell